            Case 1:21-cr-00204-BAH Document 50 Filed 06/14/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                        )(
                                                 )(     Criminal No. 21-204-01 (BAH)
                       v.                        )(     Chief Judge Howell
                                                 )(     Status: July 16, 2021
        MATTHEW BLEDSOE                          )(


                        UNOPPOSED
     MOTION TO TEMPORARILY MODIFY TRAVEL RESTRICTION
              TO PERMIT SPECIAL WORK TRAVEL
       AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the defendant, Matthew Bledsoe, by and through undersigned counsel,
and respectfully moves this Honorable Court to temporarily modify his travel restriction in this
case to permit him to travel for work purposes to Naples, Florida from June 22 through June 25,
2021. In support of this motion, Mr. Bledsoe would show:
       1.       As has been discussed at earlier hearings and verified by the Pretrial Services
Agency (PSA), Mr. Bledsoe owns a moving company in Memphis, Tennessee. Most of Mr.
Bledsoe’s business is for moves that occur within the Memphis area. However, on occasion, Mr.
Bledsoe does do moves that are outside the area.

       2.       Currently, as a condition of his release in this case, Mr. Bledsoe is only permitted
to travel within a 150-mile radius of Memphis, Tennessee without prior approval from the Court.
Mr. Bledsoe is also on GPS location monitoring.
       3.       Mr. Bledsoe currently has a moving job scheduled that will take him outside a
150-mile radius of Memphis from June 22 through June 25, 2021. For this job, Mr. Bledsoe will
be moving a family from the Memphis area to Naples, Florida. For this move, Mr. Bledsoe will




                                                  1
            Case 1:21-cr-00204-BAH Document 50 Filed 06/14/21 Page 2 of 2




travel from the Memphis area to Naples, Florida on June 22. He will complete the move on June
23 and June 24. He will travel back to the Memphis area on June 25.

       4.       On June 14, 2021, undersigned counsel spoke by phone with Assistant United

States Attorneys Jamie Carter and Mitra Jafary-Hariri. Ms. Carter and Ms. Jafary-Hariri

graciously indicated that the government does not oppose this motion by Mr. Bledsoe to

temporarily modify his travel restrictions to permit him to travel from the Memphis area to

Naples, Florida from June 22 through June 25, 2021.

       5.       Conditions of release can be modified by a judicial officer at any time. 18 U.S.C.

§ 3142(c)(3).

       WHEREFORE, the defendant, Matthew Bledsoe, moves this Honorable Court to

temporarily modify his travel restriction in this case to permit him to travel for work purposes to

Naples, Florida from June 22 to June 25, 2021.

                                                     Respectfully submitted,

                                                     ____/s/____________
                                                     Jerry Ray Smith, Jr.
                                                     D.C. Bar No. 448699
                                                     Counsel for Matthew Bledsoe
                                                     717 D Street, N.W.
                                                     Suite 310
                                                     Washington, DC 20004
                                                     E-mail: jerryraysmith@verizon.net
                                                     Phone: (202) 347-6101




                                                 2
